DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Claims 1-17, 22, 32, and 35 have been canceled.
Claims 18-21, 23-31, and 33-34 are presented for examination.
Response to Arguments
Applicant respectfully requested that the double patenting rejections be held in abeyance until time that the claims are otherwise indicated as allowed. Therefore, the rejection is maintained.
Applicants amendment relating to 35 USC 101 rejection have been fully considered. Therefore, the rejection of claims 18, and 21 have been withdrawn.
Applicants canceled claim 22 and 32 to overcome the objection as being a substantial duplicate of claims 21 and 31. Therefore, the objection of claims 21 and 31 have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,255,247. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.
Patent No. 10,255,247
Instant Application No. 16/281, 171
1. A puncture system comprising: 

a simulation unit that performs simulation of movement of an organ and a puncture needle when the puncture needle is inserted into the organ and advanced toward a target segment inside the organ, by simulation using an organ model; 

a planning unit that plans a movement of the puncture needle when an actual organ is punctured, and outputs a planning result; and 



wherein the simulation unit executes a plurality of times of the simulation in which conditions of an advancement speed of the puncture needle are mutually different and generates a plurality of simulation results, and 




wherein the planning unit plans the movement of the puncture needle on a basis of a selected one of the plurality of simulation results, at least one puncture error and puncture time period of which meets a predetermined criteria, 


wherein the simulation unit performs speed adjustment in performing the simulation, so as to reduce the advancement speed of the puncture needle in accordance with a puncture reaction force, which is a force that the puncture needle receives from the organ, 2wherein the simulation unit adjusts the advancement speed of the puncture needle by k in the following 

expressions:  
    PNG
    media_image1.png
    178
    515
    media_image1.png
    Greyscale
 where Kf is a speed gain, F~ is a puncture reaction force, Fnmin is a predetermined threshold, ak is a parameter to determine the reduction rate of the speed gain, and Kfmin is a predetermined minimum value of the speed gain.


a simulation unit that simulates movement of an organ and a puncture needle when the puncture needle is inserted toward a target segment inside the organ, by simulation using an organ model; and 


a planning unit that plans, based on a result of the simulation, how to move a puncture needle when an actual organ is punctured, and outputs a planning result, 



wherein the simulation unit executes a plurality of times of the simulation of an operation to advance the puncture needle while correcting a direction of the puncture needle so as to follow a movement of the target segment due to deformation of the organ, wherein conditions of an advancement speed of the puncture needle are changed for each of the plurality times of the simulation, 


wherein the planning unit performs planning using a simulation result that meets predetermined criteria out of the plurality of simulation results acquired under different conditions of the advancement speed of the puncture needle, and 


wherein the simulation unit performs speed adjustment in the simulation, so as to reduce the advancement speed of the puncture needle in accordance with a puncture reaction force, 3which is a force that the puncture needle receives from the organ, and executes the plurality of times of simulation while changing, as the condition, a 




wherein the advancement speed of the puncture needle is determined using a speed gain Kf, a value of Kf having the following correspondence with the puncture reaction force Fn: A) Kf = 1, when F is equal to or less than Fnmini B) Kf decreases from 1 to Kfmin as Fn increases, when F is greater than Fnmin; and C) Kf = Kfmin, when F is greater than a value in which Kf reaches Kfmin, where Fnmin is a predetermined threshold and Kfmin is a predetermined minimum value of the speed gain.


	Dependent claims are also rejected because they depend on a rejected independent claim.
Allowable Subject Matter
Claims 18-21, 23-31, and 33-34 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Webster et al (US Publication No. 2007/0016067) teaches planning a needle path, and steering the needle along the needle path, and controlling a needle translation speed and a bevel rotation angle, the software plans the path of the needle based on the desired final position and orientation of bevel path.
Whitcomb et al (US Patent No. 8,521,257) teaches inserting a medical device such as a needle into a mammalian body while the body is within the imaging field of a medical imager, particularly inserting and guiding a needle to a target site within a body.
Webster et al, Whitcomb et al and other prior art do not singularly or in combination disclose the limitations:
“wherein the simulation unit performs speed adjustment in the simulation, so as to reduce the advancement speed of the puncture needle in accordance with a puncture reaction force, 2 52283810-viwhich is a force that the puncture needle receives from the organ, and executes the plurality of times of simulation while changing, as the condition, a parameter which determines a reduction rate of the advancement speed in the speed adjustment, and wherein the advancement speed of the puncture needle is determined using a speed gain Kf, a value of Kf having the following correspondence with the puncture reaction force Fn: A) Kf = 1, when F is equal to or less than Fnmini B) Kf decreases from 1 to Kfmin as Fn increases, when F is greater than Fnmin; and C) Kf = Kfmin, when F is greater than a value in which Kf reaches Kfmin, where Fnmin is a predetermined threshold and Kfmin is a predetermined minimum value of the speed gain as recited in claim 18,

 “wherein in the simulation step, speed adjustment is performed in the simulation, so as to reduce the advancement speed of the puncture needle in accordance with a puncture reaction force, which is a force that the puncture needle receives from the organ, and the plurality of times of simulation are executed while changing, as the condition, a parameter which determines a reduction rate of the advancement speed in the speed adjustment, and wherein the advancement speed of the puncture needle is determined using a speed gain Kf, a value of Kf having the following correspondence with the puncture reaction force Fn: A) Kf = 1, when F is equal to or less than Fnmin; B) Kf decreases from 1 to Kfmin as Fn increases, when F is greater than Fnmin; and C) Kf = Kfmin, when F is greater than a value in which min, 8 52283810-viwhere Fnmin is a predetermined threshold and Kfmin is a predetermined minimum value of the speed gain” as recited in claim 30,
“wherein in the simulation step, a plurality of times of the simulation of an operation of inserting the puncture needle, the operation comprising two steps of (i) a preliminary puncture to advance the puncture needle by a first target displacement outside the organ, while correcting a direction of the puncture needle so that the direction of the puncture needle becomes a first target direction, and (ii) a target puncture, which is performed after completion of the preliminary puncture to advance the puncture needle toward the target segment inside the organ with correcting the direction of the puncture needle so that the direction of the puncture needle becomes a second target direction is executed, wherein conditions of the first target direction and the first target displacement in the preliminary puncture are changed for each of the plurality times of the simulation, and wherein in the planning step, planning is performed using a simulation result in which an error of the target puncture meets predetermined criteria out of the plurality of simulation results acquired under different conditions of the first target direction and the first target displacement” as recited in claim 31,
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        03/11/2022